Exhibit 10.1

 

AGREEMENT

 

THIS AGREEMENT (the “Agreement”), dated this 20th day of January, 2016, is by
and among ASB Bancorp, Inc. (the “Company”) and Asheville Savings Bank (the
“Bank,” and collectively with the Company, “ASB”), Seidman and Associates,
L.L.C. (“SAL”), Seidman Investment Partnership, L.P. (“SIP”), Seidman Investment
Partnership II, L.P. (“SIPII”), Seidman Investment Partnership III, L.P.
(“SIPIII”), LSBK06-08, L.L.C. (“LSBK”), Broad Park Investors, L.L.C. (“Broad
Park”), Chewy Gooey Cookies, L.P. (“Chewy”), 2514 Multi-Strategy Fund, L.P.
(“2514 MSF”), CBPS, LLC (“CBPS”), Veteri Place Corporation (“Veteri”), JBRC I,
LLC (“JBRC”), and Lawrence B. Seidman, an individual (“Seidman” and collectively
with SAL, SIP, SIPII, SIPIII, LSBK, Broad Park, Chewy, 2514 MSF, CBPS, Veteri,
and JBRC, the “Seidman Group” (each a “Seidman Group Member”)), and Kenneth J.
Wrench, an individual (“Wrench”).

 

RECITALS

 

WHEREAS, ASB, the Seidman Group, and Wrench have agreed that it is in their
mutual interests to enter into this Agreement.

 

NOW THEREFORE, in consideration of the Recitals and the representations,
warranties, covenants, and agreements contained herein and other good and
valuable consideration, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1.          Representations and Warranties of the Seidman Group Members. The
Seidman Group Members represent and warrant to ASB as follows:

 

(a)          The Seidman Group has fully disclosed in Exhibit A to this
Agreement the total number of shares of common stock of the Company, par value
$0.01 per share (“Company Common Stock”), to which it or Wrench is the
beneficial owner, and neither the Seidman Group nor any Seidman Group Member nor
any of their affiliates has (i) a right to acquire any interest in any capital
stock of the Company, or (ii) a right to vote any shares of capital stock of the
Company other than as set forth in Exhibit A;

 

(b)          The Seidman Group and the Seidman Group Members have full power and
authority to enter into and perform their obligations under this Agreement, and
the execution and delivery of this Agreement by the Seidman Group and Seidman
Group Members has been duly authorized by the Seidman Group and the Seidman
Group Members. This Agreement constitutes a valid and binding obligation of the
Seidman Group and each Seidman Group Member, and the performance of its terms
will not constitute a violation of any limited partnership agreement, articles
of incorporation, bylaws, operating agreement, or any agreement or instrument to
which the Seidman Group or any Seidman Group Member is a party; and

 

(c)          There are no arrangements, agreements, or understandings concerning
the subject matter of this Agreement between the Seidman Group or any Seidman
Group Member and ASB or between the Seidman Group or any Seidman Group Member
and Wrench other than as set forth in this Agreement.

 

 

 

  

2.          Representations and Warranties of the Company and the Bank.

 

(a)          The Company and the Bank hereby represent and warrant to the
Seidman Group that the Company and the Bank have full power and authority to
enter into and perform their respective obligations under this Agreement and
that the execution and delivery of this Agreement by the Company and the Bank
has been duly authorized by the Board of Directors of the Company and the Bank.
This Agreement constitutes a valid and binding obligation of the Company and the
Bank, and the performance of its terms will not constitute a violation of their
respective articles of incorporation, charter, or bylaws or any agreement or
instrument to which the Company or the Bank is a party; and

 

(b)          The Company and the Bank hereby represent and warrant to the
Seidman Group that there are no arrangements, agreements, or understandings
concerning the subject matter of this Agreement between the Seidman Group or any
Seidman Group Member and ASB other than as set forth in this Agreement.

 

3.          Covenants.

 

(a)          During the term of this Agreement, ASB covenants and agrees as
follows:

 

(i)          Upon receipt of all necessary regulatory approvals for the
appointment of Seidman, the Company will take all necessary and appropriate
corporate action to appoint Seidman to the class of directors thereof whose term
expires at the Annual Meeting of Shareholders expected to be held in May 2016
(the “2016 Annual Meeting”) and to renominate him at the 2016 Annual Meeting for
a three-year term to expire at the Annual Meeting of Shareholders currently
expected to be held in May 2019. Upon receipt of all necessary regulatory
approvals for the appointment of Seidman, the Company and the Bank shall take
all necessary and appropriate action to appoint Seidman to the same terms of
office on the Board of Directors of the Bank. The parties hereto understand and
agree that any new director of the Company and the Bank, including Seidman, must
receive all necessary regulatory approvals and non-objections, including those
of the North Carolina Commissioner of Banks (“NCCOB”), before commencing service
as a director of the Company or the Bank. The parties hereto agree to act in
good faith and cooperate with each other in promptly submitting all necessary
notices to the NCCOB contemplated hereby. The parties hereto acknowledge and
agree that they anticipate that Seidman will be added to the Boards of Directors
of the Company and the Bank starting with the March 2016 meetings of the Boards
of Directors of the Company and the Bank;

 

(ii)         Upon receipt of all necessary regulatory approvals for the
appointment of Wrench, the Company will take all necessary and appropriate
corporate action to appoint Wrench to the class of directors thereof whose term
expires at the Annual Meeting of Shareholders expected to be held in May 2018
(the “2018 Annual Meeting”) and to renominate him at the 2016 Annual Meeting for
a two-year term set to expire at the 2018 Annual Meeting. Upon receipt of all
necessary regulatory approvals for the appointment of Wrench, the Company and
the Bank shall take all necessary and appropriate action to appoint Wrench to
the same terms of office on the Board of Directors of the Bank. The parties
hereto understand and agree that any new director of the Company and the Bank,
including Wrench, must receive all necessary regulatory approvals and
non-objections, including those of the NCCOB, before commencing service as a
director of the Company or the Bank. The parties hereto agree to act in good
faith and cooperate with each other in promptly submitting all necessary notices
to the NCCOB contemplated hereby. The parties hereto acknowledge and agree that
they anticipate that Wrench will be added to the Boards of Directors of the
Company and the Bank starting with the March 2016 meetings of the Boards of
Directors of the Company and the Bank;

 

(iii)        Upon their appointment and qualification to the Company’s and the
Bank’s Boards of Directors, Seidman and Wrench shall be treated on a consistent
basis with other members of the Company’s and the Bank’s Board of Directors with
respect to compensation and benefits; and

 

 

 



 

(iv)        Should Seidman’s position (or the position of any replacement
appointed pursuant to this Section 3(a)(iv)) as a director of the Company or the
Bank be terminated during the term of this Agreement due to his resignation,
death, permanent disability, or otherwise, or should Seidman (or any such
replacement) fail to receive the necessary regulatory approvals for his
appointment, the Company and the Bank shall each appoint a replacement director,
selected by Seidman (each, a “Seidman Replacement Director”), subject to the
approval of the Company, which approval shall not be unreasonably withheld, and
such Seidman Replacement Director shall, subject to his or her agreement to
honor the provisions of Sections 3(d) and 3(e) hereof and any required
regulatory approval, be appointed promptly (within 60 days) to the Boards of the
Company and the Bank.

 

(v)         Should Wrench’s position (or the position of any replacement
appointed pursuant to this Section 3(a)(v)) as a director of the Company or the
Bank be terminated during the term of this Agreement due to his resignation,
death, permanent disability, or otherwise, or should Wrench (or any such
replacement) fail to receive the necessary regulatory approvals for his
appointment, the Company and the Bank shall each appoint a replacement director,
selected by Seidman (each, a “Wrench Replacement Director”), subject to the
approval of the Company, which approval shall not be unreasonably withheld, and
such Wrench Replacement Director shall, subject to his or her agreement to honor
the provisions of Sections 3(d) and 3(e) hereof and any required regulatory
approval, be appointed promptly (within 60 days) to the Boards of the Company
and the Bank.

 

(b)          During the term of this Agreement, the Seidman Group and each
Seidman Group Member covenant and agree not to do the following, directly or
indirectly, alone or in concert with any affiliate, other group, or other
person; provided, however, that nothing herein shall prevent or limit Seidman
from (x) expressing his views or positions on matters related to the Company’s
or the Bank’s business, operations, or policies to other members of the
Company’s or the Bank’s Board of Directors or management, or (y) otherwise
engaging in lawful acts in his capacity as a director of the Company or the Bank
in such manner as may be necessary or appropriate in order to fulfill his duties
as a director:

 

(i)          acquire, offer, or propose to acquire or agree to acquire, whether
by purchase, tender or exchange offer, or through the acquisition of control of
another person or entity (including by way of merger or consolidation) any
additional shares of the outstanding Company Common Stock, any rights to vote or
direct the voting of any additional shares of Company Common Stock, or any
securities convertible into Company Common Stock (except by way of stock splits,
stock dividends, stock reclassifications, or other distributions or offerings
made available and, if applicable, exercised on a pro rata basis, to holders of
the Company Common Stock generally); provided, however, notwithstanding anything
to the contrary set forth herein, the Seidman Group may acquire additional
shares of the outstanding Company Common Stock provided that the Seidman Group’s
Beneficial Ownership will not exceed 9.9% of the outstanding shares of Company
Common Stock;

 

(ii)         without the Company’s prior written consent, directly or
indirectly, sell, transfer, or otherwise dispose of any interest in the Seidman
Group’s shares of Company Common Stock to any person the Seidman Group believes,
after reasonable inquiry, would be the beneficial owner after any such sale or
transfer of more than 5% of the outstanding shares of the Company Common Stock;

 

(iii)        (A) propose or seek to effect a merger, consolidation,
recapitalization, reorganization, sale, lease, exchange, or other disposition of
substantially all the assets of, or other business combination involving, or a
tender or exchange offer for securities of, the Company or the Bank or any
material portion of the Company’s or the Bank’s business or assets or any type
of transaction that would result in a change in control of the Company (any such
transaction described in this clause (A) is a “Company Transaction” and any
proposal or other action seeking to effect a Company Transaction as described in
this clause (A) is defined as a “Company Transaction Proposal”), (B) seek to
exercise any control or influence over the management of the Company or the
Boards of Directors of the Company or the Bank or any of the businesses,
operations, or policies of the Company or the Bank, (C) present to the Company,
its shareholders, or any third party any proposal constituting or that could
reasonably be expected to result in a Company Transaction, or (D) seek to effect
a change in control of the Company;

 

 

 

  

(iv)        publicly suggest or announce its willingness or desire to engage in
a transaction or group of transactions or have another person engage in a
transaction or group of transactions that would constitute or could reasonably
be expected to result in a Company Transaction or take any action that might
require the Company to make a public announcement regarding any such Company
Transaction;

 

(v)         initiate, request, induce, encourage, or attempt to induce or give
encouragement to any other person to initiate any proposal constituting or that
can reasonably be expected to result in a Company Transaction Proposal, or
otherwise provide assistance to any person who has made or is contemplating
making, or enter into discussions or negotiations with respect to, any proposal
constituting or that can reasonably be expected to result in a Company
Transaction Proposal;

 

(vi)        solicit proxies or written consents or assist or participate in any
other way, directly or indirectly, in any solicitation of proxies or written
consents, or otherwise become a “participant” in a “solicitation,” or assist any
“participant” in a “solicitation” (as such terms are defined in Rule 14a-1 of
Regulation 14A and Instruction 3 of Item 4 of Schedule 14A, respectively, under
the Securities Exchange Act of 1934 (the “Exchange Act”)) in opposition to any
recommendation or proposal of the Company’s Board of Directors, or recommend or
request or induce or attempt to induce any other person to take any such
actions, or seek to advise, encourage, or influence any other person with
respect to the voting of (or the execution of a written consent in respect of)
the Company Common Stock, or execute any written consent in lieu of a meeting of
the holders of the Company Common Stock or grant a proxy with respect to the
voting of the capital stock of the Company to any person or entity other than
the Board of Directors of the Company;

 

(vii)       (A) initiate, propose, submit, encourage, or otherwise solicit
shareholders of the Company for the approval of one or more shareholder
proposals or induce or attempt to induce any other person to initiate any
shareholder proposal, (B) seek election to, or seek to place a representative or
other affiliate or nominee on, the Company’s Board of Directors (other than with
respect to the provisions of Sections 3(a)(i), (ii), (iv), and (v), providing
for the possible election of Seidman, Wrench, a Seidman Replacement Director, or
a Wrench Replacement Director), or (C) seek removal of any member of the
Company’s or the Bank’s Boards of Directors or any executive officer of the
Company or the Bank;

 

(viii)      form, join in, or in any other way (including by deposit of the
Company’s capital stock), participate in a partnership, pooling agreement,
syndicate, voting trust, or other group with respect to Company Common Stock, or
enter into any agreement or arrangement or otherwise act in concert with any
other person, for the purpose of acquiring, holding, voting, or disposing of
Company Common Stock;

 

(ix)         (A) join with or assist any person or entity, directly or
indirectly, in opposing, or make any statement in opposition to, any proposal or
director nomination submitted by the Company’s Board of Directors to a vote of
the Company’s shareholders, or (B) join with or assist any person or entity,
directly or indirectly, in supporting or endorsing (including supporting,
requesting, or joining in any request for a meeting of shareholders in
connection with), or make any statement in favor of, any proposal submitted to a
vote of the Company’s shareholders that is opposed by the Company’s Board of
Directors;

 

 

 

  

(x)          vote for any proposal, nominee, or nominees for election to the
Board of Directors of the Company other than those nominated or supported by the
Company’s Board of Directors;

 

(xi)         except in connection with the enforcement of this Agreement,
initiate or participate, by encouragement or otherwise, in any litigation
against the Company or the Bank or their respective officers and directors, or
in any derivative litigation on behalf of the Company or the Bank, except for
testimony which may be required by law;

 

(xii)        request, or induce or encourage any other person to request, that
the Company amend or waive any of the provisions of this Agreement; and

 

(xiii)       advise, assist, encourage, or finance (or arrange, assist, or
facilitate financing to or for) any other person in connection with any of the
matters restricted by, or otherwise seek to circumvent the limitations of, this
Agreement.

 

(c)          In the event that Seidman breaches Section 3(b), he shall promptly
resign his positions as a director of the Company and the Bank or withdraw his
name from nomination; in the event that Seidman fails to resign or withdraw his
name after a breach in accordance with the provisions of this Section 3(c), the
Seidman Group agrees that the remaining directors of the Company and the Bank,
by majority vote thereof, may remove Seidman from his directorship positions
with the Company and the Bank or remove his name from nomination, as the case
may be. Any resignation by Seidman pursuant to this Section 3(c) shall not
trigger the right to appoint a Seidman Replacement Director as provided in
Section 3(a)(iv).

 

(d)          (i)          Wrench agrees that during the term of this Agreement
he will not take any action, directly or indirectly, which, if Wrench were
deemed to be a Seidman Group Member, would be in violation of or inconsistent
with any of the covenants and agreements made by the Seidman Group in Section
3(b) hereof; provided, however, that nothing herein shall prevent Wrench from
acquiring additional shares of Company Common Stock in order to meet at least
the minimum requirements for Company directors under the Company’s policies; and
provided, further, that nothing herein shall prevent or limit Wrench from (x)
expressing his views or positions on matters related to the Company’s or the
Bank’s business, operations, or policies to other members of the Company’s or
the Bank’s Board of Directors or management, or (y) otherwise engaging in lawful
acts in his capacity as a director of the Company or the Bank in such manner as
may be necessary or appropriate in order to fulfill his duties as a director;
and

 

(ii)         In the event that Wrench breaches clause (i) of this Section 3(d),
he shall promptly resign his positions as a director of the Company and the Bank
or withdraw his name from nomination; in the event that Wrench fails to resign
or withdraw his name after a breach in accordance with the provisions of this
clause (ii), Wrench and the Seidman Group agree that the remaining directors of
the Company and the Bank, by majority vote thereof, may remove Wrench from his
directorship positions with the Company and the Bank or remove his name from
nomination, as the case may be. Any resignation by Wrench pursuant to this
Section 3(d) shall not trigger the right to appoint a Wrench Replacement
Director as provided in Section 3(a)(v).

 

(e)          During the term of this Agreement, each Seidman Group Member and
Wrench agree not to disparage the Company, the Bank, or any of their directors
(including nominees supported by the Company’s Board of Directors), officers, or
employees in any public or quasi-public forum, and the Company and the Bank
agree not to disparage any Seidman Group Member or Wrench in any public or
quasi-public forum.

 

 

 

 

(f)          During the term of this Agreement, at any Annual Meeting of
Shareholders of the Company, the Seidman Group, each Seidman Group Member, and
Wrench, if applicable, covenant and agree, and shall require each of their
affiliates, to vote all the shares of Company Common Stock beneficially owned by
them in favor of the nominees for election or re-election as directors of the
Company selected by the Board of Directors of the Company and otherwise support
such director candidates.

 

4.          Notice of Breach and Remedies. The parties expressly agree that an
actual or threatened breach of this Agreement by any party will give rise to
irreparable injury that cannot adequately be compensated by damages.

 

Accordingly, in addition to any other remedy to which it may be entitled, each
party shall be entitled to seek a temporary restraining order or injunctive
relief to prevent a breach of the provisions of this Agreement or to secure
specific enforcement of its terms and provisions.

 

The Seidman Group and each Seidman Group Member expressly agree that they will
not be excused or claim to be excused from performance under this Agreement as a
result of any material breach by ASB unless and until ASB is given written
notice of such breach and allowed 30 business days either to cure such breach or
seek relief in court. If ASB seeks relief in court, the Seidman Group and each
Seidman Group Member irrevocably stipulate that any failure to perform by the
Seidman Group and/or any Seidman Group Member or any assertion by the Seidman
Group and/or any Seidman Group Member that they are excused from performing
their obligations under this Agreement because it would cause ASB irreparable
harm, then ASB shall not be required to provide further proof of irreparable
harm in order to obtain equitable relief and that the Seidman Group and each
Seidman Group Member shall not deny or contest that such circumstances would
cause ASB irreparable harm. If, after such 30 business day period, ASB has not
either reasonably cured such material breach or obtained relief in court, the
Seidman Group or each Seidman Group Member may terminate this Agreement by
delivery of written notice to ASB.

 

ASB expressly agrees that it will not be excused or claim to be excused from
performance under this Agreement as a result of any material breach by the
Seidman Group or any Seidman Group Member unless and until the Seidman Group and
each Seidman Group Member is given written notice of such breach and allowed 30
business days either to cure such breach or seek relief in court. If the Seidman
Group or any Seidman Group Member seeks relief in court, ASB irrevocably
stipulates that any failure to perform by ASB or any assertion by ASB that it is
excused from performing its obligations under this Agreement because it would
cause the Seidman Group and each Seidman Group Member irreparable harm, then the
Seidman Group or any Seidman Group Member shall not be required to provide
further proof of irreparable harm in order to obtain equitable relief and that
ASB shall not deny or contest that such circumstances would cause the Seidman
Group and each Seidman Group Member irreparable harm. If, after such 30 business
day period, the Seidman Group or the Seidman Group Member has not either
reasonably cured such material breach or obtained relief in court, ASB may
terminate this Agreement by delivery of written notice to the Seidman Group and
each Seidman Group Member.

 

5.          Term. This Agreement shall be effective upon the execution of the
Agreement and, with respect to the Seidman Group, will remain in effect for so
long as Seidman (or a Seidman Replacement Director) remains a director of the
Company or the Bank and, with respect to Wrench, will remain in effect for so
long as Wrench (or a Wrench Replacement Director) remains a director of the
Company or the Bank.

 

 

 

 

6.          Publicity. Attached as Exhibit B is the mutually agreed upon
disclosure the Company shall include in its Form 8-K reporting the entry into
this Agreement. In addition, during the term of this Agreement, ASB and the
Seidman Group shall each provide to the other party for such party’s prior
review and approval any additional disclosure proposed to be made by ASB or the
Seidman Group concerning this Agreement, unless such additional disclosure is
substantially identical to or consistent with the disclosures mutually agreed to
in Exhibit B. During the term of this Agreement, no party to this Agreement
shall cause, discuss, cooperate, or otherwise aid in the preparation of any
press release or other publicity concerning any other party to this Agreement or
its operations without the prior approval of such other party.

 

7.          Notices. All notices, communications and deliveries required or
permitted by this Agreement shall be made in writing signed by the party making
the same, shall specify the section of this Agreement pursuant to which it is
given or being made and shall be deemed given or made (a) on the date delivered
if delivered by electronic mail, by facsimile, or in person (with receipt
confirmed), (b) on the third business day after it is mailed if mailed by
registered or certified mail (return receipt requested) (with postage and other
fees prepaid) or (c) on the day after it is delivered, prepaid, to an overnight
express delivery service that confirms to the sender delivery on such day, as
follows:

 

Seidman Group: Lawrence B. Seidman   Seidman and Associates, L.L.C.   100 Misty
Lane, 1st Floor   Parsippany, New Jersey 07054   Facsimile: (973) 781-0876  
Email: lseidman@seidman-associates.com     With a copy to: Michael R. Neidell,
Esq.   Olshan Frome Wolosky LLP   Park Avenue Tower   65 East 55th Street   New
York, New York 10022   Facsimile: (212) 451-2222   Email: mneidell@olshanlaw.com
    Nominee: Kenneth J. Wrench   10602 B Bailey Road   Cornelius, North Carolina
28031   Facsimile: (704) 892-7244   E-mail: kenwrench@augustahomesnc.com    
ASB: Suzanne S. DeFerie   President and Chief Executive Officer   ASB Bancorp,
Inc.   Asheville Savings Bank   11 Church Street   Asheville, North Carolina
28801   Facsimile: (828) 252-6710   Email: sdeferie@ashevillesavingsbank.com    
With a copy to: Neil E. Grayson, Esq.   Nelson Mullins Riley & Scarborough LLP  
Poinsett Plaza, Suite 900   104 South Main Street   Greenville, South Carolina
29601   Facsimile: (864) 250-2359   Email: neil.grayson@nelsonmullins.com

 

 

 

 

8.          Governing Law and Choice of Forum. Unless applicable federal law or
regulation is deemed controlling, North Carolina law shall govern the
construction and enforceability of this Agreement. Any and all actions
concerning any dispute arising hereunder shall be filed and maintained in the
United States District Court for the Western District of North Carolina or, if
there is no basis for federal jurisdiction, in the Buncombe County Superior
Court. The Seidman Group, the Seidman Group Members, and Wrench agree that the
United States District Court for the Western District of North Carolina and the
Buncombe County Superior Court may exercise personal jurisdiction over them in
any such actions.

 

9.          Severability. If any term, provision, covenant, or restriction of
this Agreement is held by any governmental authority or a court of competent
jurisdiction to be invalid, void, or unenforceable, the remainder of the terms,
provisions, covenants, and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired, or invalidated.

 

10.         Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of and be enforceable by the successors and assigns,
and transferees by operation of law, of the parties. Except as otherwise
expressly provided, this Agreement shall not inure to the benefit of, be
enforceable by, or create any right or cause of action in any person, including
any shareholder of the Company, other than the parties to the Agreement. Nothing
contained herein shall prohibit any Seidman Group Member from transferring any
portion or all of the shares of Company Common Stock owned thereby at any time
to any affiliate of Seidman or any other Seidman Group Member but only if the
transferee agrees in writing for the benefit of ASB (with a copy thereof to be
furnished to ASB prior to such transfer) to be bound by the terms of this
Agreement (any such transferee shall be included in the terms “Seidman Group”
and “Seidman Group Member”).

 

11.         Survival of Representations, Warranties and Covenants. All
representations, warranties and covenants shall survive the execution and
delivery of this Agreement and shall continue for the term of this Agreement
unless otherwise provided.

 

12.         Amendments. This Agreement may not be modified, amended, altered or
supplemented except by a written agreement executed by all of the parties.

 

13.         Definitions. As used in this Agreement, the following terms shall
have the meanings indicated, unless the context otherwise requires:

 

(a)          The term “acquire” means every type of acquisition, whether
effected by purchase, exchange, operation of law, or otherwise.

 

(b)          The term “acting in concert” means (i) knowing participation in a
joint activity or conscious parallel action towards a common goal, whether or
not pursuant to an express agreement, or (ii) a combination or pooling of voting
or other interests in the securities of an issuer for a common purpose pursuant
to any contract, understanding, relationship, agreement, or other arrangement,
whether written or otherwise.

 

 

 

 

(c)          The term “affiliate” means, with respect to any person, a person or
entity that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with such other person.

 

(d)          The term “beneficial owner” shall have the meaning ascribed to it,
and be determined in accordance with, Rule 13d-3 of the Securities and Exchange
Commission’s Rules and Regulations promulgated under the Exchange Act.

 

(e)          The term “change in control” denotes circumstances under which: (i)
any person or group becomes the beneficial owner of shares of capital stock of
the Company or the Bank representing 25% or more of the total number of votes
that may be cast for the election of the Boards of Directors of the Company or
the Bank, (ii) the persons who were directors of the Company or the Bank cease
to be a majority of the Board of Directors, in connection with any tender or
exchange offer (other than an offer by the Company or the Bank), merger or other
business combination, sale of assets or contested election, or combination of
the foregoing, or (iii) shareholders of the Company or the Bank approve a
transaction pursuant to which substantially all of the assets of the Company or
the Bank will be sold.

 

(f)          The term “control” (including the terms “controlling,” “controlled
by,” and “under common control with”) means the possession, direct or indirect,
of the power to direct or cause the direction of the management, activities, or
policies of a person or organization, whether through the ownership of capital
stock, by contract, or otherwise.

 

(g)          The term “group” has the meaning as defined in Section 13(d)(3) of
the Exchange Act.

 

(h)          The term “person” includes an individual, group acting in concert,
corporation, partnership, association, joint stock company, trust,
unincorporated organization or similar company, syndicate, or any other group
formed for the purpose of acquiring, holding, or disposing of the equity
securities of the Company.

 

(i)          The term “transfer” means, directly or indirectly, to sell, gift,
assign, pledge, encumber, hypothecate or similarly dispose of (by operation of
law or otherwise), either voluntarily or involuntarily, or to enter into any
contract, option or other arrangement or understanding with respect to the sale,
gift, assignment, pledge, encumbrance, hypothecation or similar disposition of
(by operation of law or otherwise), any Company Common Stock or any interest in
any Company Common Stock; provided, however, that a merger or consolidation in
which the Company is a constituent corporation shall not be deemed to be the
transfer of any common stock beneficially owned by the Seidman Group or a
Seidman Group Member.

 

(j)          The term “vote” means to vote in person or by proxy, or to give or
authorize the giving of any consent as a shareholder on any matter.

 

14.         Counterparts; Facsimile. This Agreement may be executed in any
number of counterparts and by the parties in separate counterparts, and
signature pages may be delivered by facsimile or electronically, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

15.         Duty to Execute. Each party agrees to execute any and all documents,
and to do and perform any and all acts and things necessary or proper to
effectuate or further evidence the terms and provisions of this Agreement.

 

 

 

 

16.         Termination. This Agreement shall cease, terminate and have no
further force and effect upon the expiration of the term as set forth in Section
5, unless earlier terminated pursuant to Section 4 or Section 5 hereof or by
mutual written agreement of the parties.

 

[Remainder of this page intentionally left blank.]

 

 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned and
is effective as of the day and year first above written.

 

SEIDMAN AND ASSOCIATES, L.L.C.   ASB BANCORP, INC.           By: /s/ Lawrence B.
Seidman   By: /s/ Suzanne S. DeFerie   Lawrence B. Seidman     Suzanne S.
DeFerie   Manager     President and Chief Executive Officer           SEIDMAN
INVESTMENT PARTNERSHIP, L.P.   ASHEVILLE SAVINGS BANK           By: Veteri Place
Corporation   By: /s/ Suzanne S. DeFerie   General Partner     Suzanne S.
DeFerie         President and Chief Executive Officer

 

By: /s/ Lawrence B. Seidman     Lawrence B. Seidman     President        
SEIDMAN INVESTMENT PARTNERSHIP II, L.P.         By: Veteri Place Corporation    
General Partner         By: /s/ Lawrence B. Seidman     Lawrence B. Seidman    
President         SEIDMAN INVESTMENT PARTNERSHIP III, L.P.         By: JBRC I,
LLC     Co-General Partner         By: /s/ Lawrence B. Seidman     Lawrence B.
Seidman     Managing Member         LSBK06-08, L.L.C.         By: Veteri Place
Corporation     Trading Advisor         By: /s/ Lawrence B. Seidman     Lawrence
B. Seidman     President  

 

 

 

 

BROAD PARK INVESTORS, L.L.C.         By: /s/ Lawrence B. Seidman     Lawrence B.
Seidman     Investment Manager         CHEWY GOOEY COOKIES, L.P.         By: /s/
Lawrence B. Seidman     Lawrence B. Seidman     Investment Manager         2514
MULTI-STRATEGY FUND, L.P.         By: /s/ Lawrence B. Seidman     Lawrence B.
Seidman     Investment Manager         CBPS, LLC         By: Veteri Place
Corporation     Trading Advisor         By: /s/ Lawrence B. Seidman     Lawrence
B. Seidman     President         VETERI PLACE CORPORATION         By: /s/
Lawrence B. Seidman     Lawrence B. Seidman     President         JBRC I, LLC  
      By: /s/ Lawrence B. Seidman     Lawrence B. Seidman     Managing Member  
      LAWRENCE B. SEIDMAN         /s/ Lawrence B. Seidman   Lawrence B. Seidman
        KENNETH J. WRENCH         /s/ Kenneth J. Wrench   Kenneth J. Wrench  

 

 

 

 

EXHIBIT A

 

The Seidman Group beneficially owns as of the date hereof 265,674 shares of
Company Common Stock.

 

Kenneth J. Wrench beneficially owns as of the date hereof 300 shares of Company
Common Stock.

 

 

 

 

EXHIBIT B

 



 

 